--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5
STOCK CANCELLATION AGREEMENT


 
This Stock Cancellation Agreement (this “Agreement”) is made and entered into on
December 31, 2010, by and among Forgehouse, Inc., a Nevada corporation (the
“Company”), and Christian Negri ( the “Stockholder”).
 
RECITALS
 
WHEREAS, as of the Closing (as defined below), the Stockholder is the record and
beneficial owner of two million five hundred fifty thousand (2,550,000) shares
(the “Shares”) of the Company’s common stock, par value $0.001 per share (the
“Common Stock”); and
 
WHEREAS, the Company intends to enter into a financing transaction with an
investor (the “Financing Agreement”); and
 
WHEREAS, in consideration of the investor’s willingness to enter into the
transactions contemplated by the Financing Agreement, the Stockholder desires to
have cancelled and the Company desires to cancel and retires all of the Shares
effective as of the Closing.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties, the
parties hereto agree as follows:
 
1. Cancellation of Shares.  As of the Closing, the Shares shall be cancelled and
retired by the Company and shall be of no further force or effect. Upon the
execution of  this Agreement by the Stockholder, the Stockholder shall deliver
to the Company the certificate or certificates representing the Shares, duly
executed for transfer, or accompanied by stock powers duly executed in blank
(with a medallion guarantee or such other evidence of signature as the Company’s
transfer agent may require).
 
2. Effectiveness of this Agreement.  The consummation of the transactions
contemplated hereby (the “Closing”) shall take place at the offices of the
Company or at such other place as the parties may mutually agree, prior to or
concurrent with the closing of the Financing Agreement.  In the event the
Company does not close the Financing Agreement, this Agreement shall not be
executed by the Company and shall not become effective.  In that event, the
Company shall deliver to the Stockholder all certificates representing the
Shares.
 
3. Representations of Stockholder.  The Stockholder represents and warrants to
the Company, as of the date the Stockholder executes this Agreement and as of
the Closing, that:
 
(a) The Stockholder has the legal capacity to execute, deliver and perform its
obligations under this Agreement. This Agreement has been duly executed and
delivered by the Stockholder and is a valid and legally binding agreement of the
Stockholder enforceable against the Stockholder in accordance with its terms.
 
(b) The Stockholder is the sole holder of record of the Shares (the
“Stockholder’s Shares”), and is the beneficial owner of the Stockholder’s
Shares, free and clear of all liens, and there exists no restriction on the
transfer of the Stockholder’s Shares to the Company. The Stockholder shall
deliver to the Company at Closing good and marketable title to the Stockholder’s
Shares free and clear of all liens.
 
(c) No action has been taken by the Stockholder that would give rise to a claim
against the Company for a brokerage commission, finder’s fee or other like
payment with respect to the transactions contemplated by this Agreement.
 
4. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada without regard to
conflict-of-laws rules.
 
5. Undertakings.  The Stockholder and the Company hereby agrees to take whatever
additional action and execute whatever additional documents may be reasonably
necessary or advisable in order to carry out or effect one or more of the
provisions of this Agreement.
 
6. Counterparts; Signatures.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
will be one and the same document.  Facsimiles and electronic copies in portable
document format (“PDF”) containing original signatures shall be deemed for all
purposes to be originally signed copies of the documents that are the subject of
such facsimiles or PDF versions.
 
7. Entire Agreement.  This Agreement and the agreements and instruments to be
delivered by the parties at Closing represent the entire understanding and
agreement between the parties and supersede all prior oral and written and all
contemporaneous oral negotiations, commitments and understandings.
 


 
[signatures page to follow]

 
1

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Stock Cancellation Agreement
as of the dates set forth below.


Forgehouse, Inc.

a Nevada corporation







By:           /s/ Christian Negri                          
       Date:           December 31, 2010
 Christian Negri
Its:           Chief Executive Officer


 
CHRISTIAN NEGRI
 


 
/s/ Christian
Negri                                                                       
Date:           December 31, 2010
Christian Negri





2

--------------------------------------------------------------------------------